

116 HR 8434 IH: America Dines Out Act
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8434IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to establish a Restaurant Reimbursement Program, and for other purposes.1.Short titleThis Act may be cited as the America Dines Out Act.2.Restaurant Reimbursement Program(a)In generalThe Secretary of the Treasury shall establish a Restaurant Reimbursement Program to make payments to restaurants in accordance with this section for portions of a bill on which the restaurant provided a discount to a customer.(b)LimitationsPayments may only be made under this section—(1)for 50 percent of the discount provided to a customer on food and non-alcoholic beverages, but in an amount not to exceed $12 per customer per day;(2)for discounts provided to customers on a Monday, Tuesday, or Wednesday during the 1-month period beginning two weeks after the date of enactment of this Act; and(3)for discounts provided to customers who were dining at the physical location of the restaurant.(c)ApplicationA restaurant that seeks to receive a payment under this section shall submit an application to the Secretary of the Treasury in such form and manner, and containing such information, as the Secretary determines appropriate.(d)AppropriationThere is appropriated, out of amounts in the Treasury not otherwise appropriated, to the Secretary of the Treasury $3,400,000,000 to carry out this section.